                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


MATTHEW FORD,

          Plaintiff,

v.                                                     Case No. 3:18-cv-02782-K

PENNSYLVANIA HIGHER
EDUCATION ASSISTANCE AGENCY,
D/B/A FEDLOAN SERVICING,

          Defendant.


                       MEMORANDUM OPINION AND ORDER

          Before the Court is pro se Plaintiff Matthew Ford’s Motion to Remand (the

“Motion”) (Doc. No. 6). The Court has considered the Motion, response, record, and

applicable law. For the reasons stated, the Court GRANTS Ford’s Motion.

     I.      Background

          Plaintiff Matthew Ford filed this action against Defendant Pennsylvania Higher

Education Assistance Agency, d/b/a FedLoan Servicing (“PHEAA”), in the 44th Judicial

District Court of Dallas County, Texas, on August 27, 2018. Original Pet. (Doc. No.

1-5). On October 18, 2018, ten days after Ford filed a second amended petition in

state court, PHEAA filed its notice of removal under 28 U.S.C. § 1446 in this Court.

Removal Notice (Doc. No. 1). In its notice of removal, PHEAA claims that “[t]his

Court has federal question jurisdiction [under 28 U.S.C. § 1331] because Plaintiff’s


                                             1
Second Amended Petition alleges a breach of contract claim controlled by federal law.”

Id. at 1-2, ¶ 2. With respect to the remaining claims under Texas state law, PHEAA

avers that because they “share a common nucleus of operative fact with [Ford’s] federal

breach of contract claim, the Court has supplemental jurisdiction over those claims.”

Id. Within six days of PHEAA filing its notice of removal, Ford filed a motion for leave

to file an amended complaint. Mot. (Doc. No. 5). Ford filed an accompanying proposed

amended complaint effectively voluntarily dismissing his breach of contract, unjust

enrichment, and breach of fiduciary duty claims and adding a claim for usury in

violation of Texas Finance Code Chapter 306. Proposed Am. Compl. 12-15, ¶¶ 59-76

(Doc. No. 5-1).

         The United States Magistrate Judge granted Ford’s motion for leave to amend

on July 26, 2019, and the Clerk of Court was directed to file Ford’s amended complaint

on the docket. Order (Doc. No. 12). The amended complaint—which no longer pleads

the breach-of-contract, unjust enrichment, and breach-of-fiduciary duty claims—

contains the following causes of action: (1) violation of the Texas Deceptive Trade

Practices Act; (2) violation of Texas Debt Collection Act; (3) usury in violation of Texas

Finance Code Chapter 306; (4) fraud; and (5) negligent misrepresentation.

   II.      Applicable Law and Analysis

         “[I]n any civil action of which the district courts have original jurisdiction, the

district courts shall have supplemental jurisdiction over all other claims that are so

related to claims in the action within such original jurisdiction that they form part of


                                              2
the same case or controversy . . . .” 28 U.S.C. § 1367. However, under 28 U.S.C. §

1367(c), a court may decline to exercise supplemental jurisdiction over a claim if:

              (1)    the claim raises a novel or complex issue of State law,

              (2)    the claim substantially predominates over the claim
                     or claims over which the district court has original
                     jurisdiction,

              (3)    the district court has dismissed all claims over which
                     it has original jurisdiction, or

              (4)    in exceptional circumstances, there are            other
                     compelling reasons for declining jurisdiction.

A court may also consider common law factors of “judicial economy, convenience,

fairness, and comity” in deciding whether to exercise supplemental jurisdiction.

Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc., 554 F.3d 595, 601-02 (5th Cir. 2009).

“The general rule is that a court should decline to exercise jurisdiction over remaining

state-law claims when all federal-law claims are eliminated before trial . . . .” Id. at 602.

       Here, the Court declines to exercise supplemental jurisdiction over the

remaining state-law claims where the statutory and common law factors favor remand.

(The Court questions whether Ford truly raised a federal question that would make the

exercise of jurisdiction over Ford’s removed second amended petition proper. Even if it

did, Ford no longer pleads the alleged federal claim.)

       The second, third, and fourth statutory factors under § 1367(c) favor remand

because Ford’s state-law claims predominate over any federal claims where no federal

claims exist, see Enochs v. Lampasas Cty., 641 F.3d 155, 159 (5th Cir. 2011), and because


                                             3
all federal claims were dismissed when the Magistrate Judge granted Ford’s motion for

leave to file an amended complaint. Because the common law factors favor remand, the

fourth statutory factor is satisfied because the common law factors are compelling

reasons for the Court to decline jurisdiction. Id. The common law factors also favor

remand. First, the judicial economy factor favors remand where little federal resources

have been devoted to addressing Ford’s state law claims. Id. (citations omitted). Neither

party will have to “duplicate any research, discovery, briefing, hearings, or other trial

preparation work, because very little has been done at this point.” Id. With respect to

the convenience factor, a remand will not inconvenience the parties where they will not

have to “duplicate any of their previous efforts or expenses.” Id. (citing Mendoza v.

Murphy, 532 F.3d 342, 347 (5th Cir. 2008)). Third, in considering the fairness factor,

it is not unfair for the parties to litigate Texas state-law claims in Texas state court, and

“there is nothing to indicate that either party would [be] prejudiced by a remand.” Id.

(citing Parker & Parsley Petroleum Co. v. Dresser Indus., 972 F.2d 580, 587 (5th Cir.

1992)). Lastly, comity weighs in favor of remand as “the Supreme Court has for nearly

half a century cautioned federal courts to avoid ‘needless decisions of state law.’” Id. at

161 (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)). Thus,

when considered together, the statutory and common law factors favor remanding this

action.




                                             4
   III.   Conclusion

      Because the statutory and common law factors weigh in favor of remanding this

action, the Court in its discretion will not exercise its supplemental jurisdiction over

Ford’s remaining state law claims. Therefore, the Court GRANTS the Motion. The

Court REMANDS this case to the 44th District Court of Dallas County, Texas.

      SO ORDERED.

      Signed July 29th, 2019.




                                        __________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




                                           5
